Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 9/19/2022. 
Claims 1-20 are pending.
Response to Arguments

Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (US 20220174317 A1) in view of Li et al (US 20220108494 A1) and HANNUKSELA et al (US 20220094909 A1).
             Regarding claim 1 and 12, OH discloses a method/apparatus for point cloud coding [e.g. FIG. 1; point cloud encoding/decoding], comprising: determining, by a processor [e.g. [0091]; processor], a flag [e.g. FIG. 25, 28-29 and 36; flag gsh_entropy_continuation_flag] that indicates an enable/disable control [flag is “1” or “0”] for saving coding state [e.g. geometry data of previous coded data unit of slice0; buffer control] in a parallel data unit based coding of a point cloud [e.g. G-PCC; FIG. 21-22; parallel processing]; storing, by the processor, coding state information [e.g. reconstructed geometry data] before a coding of a first data unit [e.g. FIG. 25; data unit of slice 2]; and in responding to the flag indicating an enable control [e.g. [0119 and 0526-0529]; gsh_entropy_continuation_flag=”1”], coding a second data unit [e.g. FIG. 25; the data unit of slice 3], by the processor, using a coding state restored according to the coding state information stored before the coding of the first data unit [e.g. 25, 28-29 and 36; the current geometry data unit is dependent upon the final parsing state of the previous geometry data unit]; and coding a third data unit [e.g. FIG. 25; the data unit of slice 4], by the processor, using the coding state restored according to the coding state information stored before the coding of the first data unit. 
            Although OH discloses different data units located at an octree structure partition of the point cloud [e.g. FIG. 6], it is noted that OH differs to the present invention in that OH fails to explicitly disclose a data unit is an LCU and the detail of the location of the second LCU and the third LCU.
             However, Li teaches the well-known concept of coding a second data unit [e.g. FIG. 1 and 10-11; octree coding; coding a sub-node after target node 1103], by the processor, using a coding state restored according to the coding state information stored before the coding of the first data unit [e.g. target node 1103; e.g. the position information including identifier and index of the nodes at Nth depth; depth-first mode]; and coding a third data unit [e.g. coding another sub-node after target node 1103], by the processor, the second data unit and the third unit being different data units located at a same depth [e.g. the second layer] of an octree structure partition of the point cloud [e.g. FIG. 3 and 10-11; octree division of the point cloud].
            Moreover, HANNUKSELA teaches a well-known concept of an LCU as a data unit for point cloud coding [e.g. FIG. 1 and 10; [0099 and 0238-0239]].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding geometry data of point cloud data system disclosed by OH to exploit the well-known video decoding technique taught by Li and HANNUKSELA as above, in order to provide improved the encoding or decoding efficiency and performance [See Li; [0094]] and an enhanced encoding and decoding method [See HANNUKSELA; [0007]].
             Regarding claim 2 and 13, OH, Li and HANNUKSELA further disclose storing, in response to the flag indicating the enable control, the coding state information before the coding of the first LCU [OH: e.g. [0119 and 0526-0529]; HANNUKSELA: FIG. 1 and 10; [0099 and 0238-0239]].  
             Regarding claim 3 and 14, OH, Li and HANNUKSELA further disclose skipping, in response to the flag indicating a disable control, the storing of the coding state information [e.g. OH; FIG. 25-26]; [0322-0325]].  
             Regarding claim 4 and 15, OH, Li and HANNUKSELA further disclose in response to the flag indicating a disable control [e.g. [0119 and 0526-0529]; gsh_entropy_continuation_flag=”0”], coding the second LCU and the third LCU without using the coding state restored according to the coding state information stored before the coding of the first LCU [e.g. OH; FIG. 25-26].  
             Regarding claim 5 and 16, OH, Li and HANNUKSELA further disclose decoding the flag from at least one of a sequence parameter set in a sequence header, a geometry parameter set in a geometry header, or a slice header [e.g. OH; FIG. 20-24].  
             Regarding claim 6 and 17, OH, Li and HANNUKSELA further disclose decoding the flag from a geometry parameter set in a geometry header [e.g. OH; FIG. 20-24]; storing the coding state information before a geometry coding of the first LCU; and restoring the coding state according to the stored coding state information before a geometry coding of the second LCU [OH: e.g. [0119 and 0526-0529]; HANNUKSELA: FIG. 1 and 10; [0099 and 0238-0239]].  
             Regarding claim 7 and 18, OH, Li and HANNUKSELA further disclose decoding the flag from a sequence parameter set in a sequence header [e.g. OH; FIG. 20-24]; storing the coding state information before a geometry and attribute coding of the first LCU [e.g. OH; FIG. 25; HANNUKSELA: FIG. 1 and 10; [0099 and 0238-0239]]; and45Tencent Docket No.: 21US049 Oblon Docket No.: 536726USrestoring the coding state according to the stored coding state information before a geometry and attribute coding of the second LCU [e.g. OH; FIG. 25; HANNUKSELA: FIG. 1 and 10; [0099 and 0238-0239]].  
             Regarding claim 8 and 19, OH, Li and HANNUKSELA further disclose coding the second LCU without a completion of the coding of the first LCU [e.g. OH; FIG. 25; parallel processing; HANNUKSELA: FIG. 1 and 10; [0099 and 0238-0239]].  
             Regarding claim 9 and 20, OH, Li and HANNUKSELA further disclose coding the second LCU and the third LCU without using the coding state restored according to the stored coding state information stored before the coding of the first LCU in response to the flag indicating a disable control for saving coding state [e.g. OH; FIG. 25; Li: FIG. 10-11; HANNUKSELA: FIG. 1 and 10; [0099 and 0238-0239]].  
             Regarding claim 10, OH, Li and HANNUKSELA further disclose skipping the storing of the coding state information in response to the flag indicating the disable control for saving coding state [e.g. OH; FIG. 25-26].  
             Regarding claim 11, OH, Li and HANNUKSELA further disclose the coding state information includes at least one of context information and history geometry occupancy information [e.g. OH; FIG. 6, 25-26 and FIG. 29; context state; occupancy information].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 20200137399 A1).
Hur et al (US 20210105504 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483